Mr. Justice Figueras
delivered the opinion of the court.
On August 22, 1906, Tony Lowande, through Attorney José de Guzmán Benitez, filed a complaint in the District Court of San Juan against Manuel A. García and Messrs. Otero & Co., in which the plaintiff alleged:
First. A certain contract entered into with Manuel A. Garcia by which they mutually obligated themselves to furnish each other with certain films for. exhibition in their respective cinematographs, especially and with preference to any other, ono entitled “The Wedding of the King of Spain. ’ ’
Second. That the plaintiff complied with liis part of the agreement and that the defendant, Manuel A. Garcia, did not do so entirely, inasmuch as he did not send him, for the purpose stated, the film above mentioned; but, on the contrary, sent it to Messrs. Otero & Go. for exhibition, such act causing plaintiff serious loss.
Third. That these men, with a knowledge of the contract entered into with Manuel A. Garcia, accepted this film, ad*292vertised its exhibition and proposed to exhibit it on the night of Angust 22, 1906, the date of the complaint.
With these antecedents as essential facts, the plaintiff, Tony Lowande, concluded with the prayer that judgment be entered, adjudging Manuel A. Garcia to. deliver to him the •film called “The Wedding of the King of Spain,” for exhibition in his cinematograph, in preference to Messrs. Otero & Co. or any other similar enterprise, inasmuch as he had. improperly and unlawfully delivered it to said Otero & Oo.; and that at the same time the latter be enjoined from exhibiting it because the plaintiff had a preferred right to the use thereof, and that both parties defendant be adjudged to pay the costs.
On the same date, and before -the defendants had been summoned — that is to say, on August 22, 1906 — Tony Lowán-de, on the ground of the forgoing complaint and the serious loss which would be caused him, praj^ed that, after furnishing bond, an injunction, together with any other proper orders, „ issue against Messrs. Otero & Co. and Manuel A. García, to restrain them during the pendency of this action and immediately from the service of the writ, from exhibiting or permitting others to exhibit in the cinematograph of said defendants, Otero & Co., operated in San Juan, or in any other, the film entitled “The Wedding of the King of Spain,” which said parties have on this date in their possession, as set forth and alleged in the complaint.
Bond was furnished and the writ of injunction was issued.
Otero & Co., through Attorney Herminio Díaz Navarro, taking as a basis the said complaint of Tony Lowande, an affidavit and section 10 of the Act of March 8, 1906, filed a petition on August 23 of said year, praying that the injunction be vacated, dissolved or set aside, with the costs against Lowande, and reserving their rights against the bond to recover damages incurred through his unwarranted action.
In the affidavit to which we have made reference, Manuel-Otero, representing Otero & Co., alleges that the film called *293“The Wedding of the King of Spain” was bought by Otero & Co. of Federico Yidal for $98, which was its just value, which price they delivered to the vendor at the time of the parchase, and that at that time neither the affiant nor the parties he represented had any knowledge of the contract which it is alleged in the complaint was entered into between Tony Lowande and Manuel A. García; and that even had they known it they would not' have hesitated at all in purchasing it, inasmuch as they were not purchasing nor did they purchase it, of Garcia, but of Vidal.
On August 31, 1906, the court of San Juan, taking into consideration the allegations of the parties, the evidence and the arguments, held that the plaintiff was not entitled to the injunction which he had applied for and obtained against the defendants, and therefore’ dissolved it, the prohibition against Otero & Co. and Manuel Garcia to exhibit in their own cinematographs, or in any other, the film called “The Wedding of King Alfonso XIII”, ceasing. The court further ordered that the plaintiff pay the costs, reserving to the defendants their rights under said decision, and directed that the film which had been deposited with the secretary of the court be returned to them.
The plaintiff, Tony Lowande, requested the judge to put in writing the opinion on which the foregoing judgment was based, and on November 16, 1906, the judge prepared it, stating that as the primary reason the fact that the film, the delivery of which is claimed, is not worth more than $98, and for this reason the writ of injunction should be vacated, because this was not a matter within the jurisdiction of the district court, but of the municipal court; and according to the act in force relating to injunctions, they may be issued only by the Supreme and District courts to enforce their jurisdiction.
Tony Lowande took an appeal from -the decision dissolving the injunction. ^
The record has been received here with a statement of *294facts approved by the judge, and it appears therefrom that a large 'number of witnesses testified; that telegrams, letters, a receipt and a notarial demand upon Otero & Co. to refrain from exhibiting the film entitled “The Wedding of the King of Spain”, had been presented as evidence.
The appellant filed his brief and the two aforementioned attorneys made oral arguments at the hearing.
So that the first point submitted to us for consideration is the following:
Is the reason alleged by the Judge of the District Court of San Juan as a ground for the annulment or dissolution of the preliminary injunction which he issued — that is to say, lack of jurisdiction because the value of the film does not exceed $98, admissible?
A distinction must be made between the complaint filed and the application for an injunction.
There is no question of the fact that the judge of the district court did not have jurisdiction to. take cognizance of the complaint as to-Otero.& Co., as it has been shown-beyond doubt that it is sought to recover from them the delivery of a thing the value of which does not exceed $98, and the allegation that all that it is sought .to recover is the use of that thing can not be maintained, because we can not presume that the value of the use of a thing is higher than the value of the thing itself.
Section 4 of the act reorganizing the judiciary of Porto Kico, approved March 10, 1904, provides:
‘ ‘ The municipal judges shall have jurisdiction in 'all civil matters in their districts to- the amount of $500, including interest.
'The word “all” employed in the act appears to demonstrate the fact that when the amount determined by said act is involved, the original jurisdiction of the municipal courts is exclusive, and, consequently, it can not be affirmed in these cases that the jurisdiction of the districts courts is concurrent with that of the municipal courts.
*295The unanimous opinion on this point of the courts of the Island, the attorneys and parties exercising their rights, clearly reveal that such and none other is the reasonable interpretation of the provision cited.
But if we consider in deciding this point our historic law of procedure, we will find that article 714 of the former Law of Civil Procedure provided that municipal judges were the only one who had jurisdiction to take cognizance at an oral trial of all actions when the amount involved therein did not exceed 1,000 pesetas; in cases in excess of this amount the Judges of First Instance alone could assume original jurisdiction.
Article 54 of said law limited the extension of civil jurisdiction to the judges or courts who, by reason of the matter, the amount involved in the action and their rank in the judiciary; could take cognizance of the matter submitted to it.
Then came General Order No. 118 of August 15, 1899, which organized 'and. regulated the functions of the courts of justice of the Island. Section 26 provided that municipal judges shall have cognizance of all litigation where the amount at stake between litigants does not exceed $400 United States currency. Section 47 provided that all civil litigation between parties, when the amount exceeds $400 United States currency, shall be heard and decided before the proper district court. And section 49 provided that in these cases the claim-must be filed in the district court.
. Therefore, it is also clearly seen here that there never has been concurrent original jurisdiction in the district and municipal courts to take cognizance of matters in which the amount involved was less than 1,000 pesetas or $400 United States currency.
We believe, we repeat, that at the present time the district courts do not have original jurisdiction to take cognizance in concurrence with" municipal judges of actions when the amount involved therein does not exceed $500, including interest.
*296It is to be deduced from all this that the District Court of San Juan did not have jurisdiction to take cognizance of the complaint of Tony Lowande against Otero & Co. But did it have jurisdiction to take cognizance of the injunction?Undoubtedly so. Could it dissolve or annul it on the ground that it did not have jurisdiction on account of the value of the film ? Undoubtedly not. Then, on this ground alone, the decision appealed from could not be upheld.
An injunction is not an action which can be confused with the action itself and which must follow the same fate. An injunction is an extraordinary and special remedy to prevent irreparable injury. This damage may come alike in a matter under the jurisdiction of a municipal judge as in matters under the jurisdiction of district judges.
But, as according to section 2 of the Act approved March 8, 1906, injunctions may be issued only by the Supreme Court, or a judge thereof — to enforce the jurisdiction of said court, and by judges of district courts in all cases in which such process may be properly issued, the result would be that throught the limitation of the amount all persons would be prejudiced whose complaint came under the jurisdiction of the municipal judges, because the latter are not authorized to issue writs of injunction. This would be an irritating privilege in favor of those whose claims came under the jurisdiction of district courts. This can not be, because where there is prospective injury there must be a remedy by way of injunction whatever be the value of the thing claimed.
Under the law, judges of district courts must consider only the propriety or impropriety of the injunction, without considering the jurisdiction on account of the amount involved.
The Judge of the District Court of San Juan in dissolving or annulling the preliminary injunction also based his decision on the fact that “the evidence showed that although *297'Otero & Co. bad a certain knowledge of the contract between Lowande and Manuel A. Garcia, it cannot be affirmed that they knew all the terms of the contract or its clauses and stipulations, and especially the time of its duration, to be able to state in the event of their having purchased said film of Manuel Garcia that they knew of the contract and that Otero & Co. were knowingly attempting to prejudice Lowande, con- . spiring for the purpose with García. The evidence also showed, says the judge, that Otero & Co. purchased the films through their representative in Cay ay from a person other than García, and that it was brought to San Juan by a person named Vidal, who received the price thereof from Otero ■& Co., and that he signed a bill of sale therefor. So that the film in question does not appear to have been purchased of Manuel A. Garcia, but of a different person. ”
And the statement of facts, which has been presented in legal form, shows the same thing.
The attorney for the appellant affirmed at the hearing that the evidence was contradictory, but even in this case the decision of the judge before whom all the evidence was taken must be upheld, because he was the only one who could reconcile the contradictions so as to ascertain the truth. This is the sounder doctrine and should be applied by an appellate court, and it was so held in the case of the Estate of Iglesias v. Gorgonio Bolivar y Alvarez, decided December 12, 1906, in which Mr. Justice Wolf delivered the opinion.
Hence, merely for the reasons shown by the evidence, the judgment rendered by the District Court of San Juan on August 31, 1906, annulling or dissolving the preliminary injunction issued in this case, should be affirmed, with the costs of the appeal against the appellant.

Affirmed.

Chief Justice Quiñones and Justices Hernández and Mac-Leary concurred.
*298' Mr. Justice Wolf also concurred, filing a separate' concurrent opinion.